UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1749


ORLANDO A. LEE, SR.,

                Plaintiff - Appellant,

          v.

BRIAN CENTER,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:11-cv-00536-RJC-DSC)


Submitted:   September 11, 2012          Decided:   September 13, 2012


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Orlando A. Lee, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Orlando   A.     Lee,   Sr.,    appeals   the     district    court’s

order construing his motion to reopen his case as a Fed. R. Civ.

P. 60(b) motion and denying the motion.                On appeal, we confine

our review to the issues raised in the Appellant’s brief.                        See

4th   Cir.   R.   34(b).       Because      Lee’s   informal    brief     does   not

challenge the basis for the district court’s disposition, he has

forfeited appellate review of the court’s order.                     Accordingly,

we    deny   Lee’s   motion    for   a   transcript     at     the   government’s

expense and affirm the district court’s judgment.                      We dispense

with oral argument because the facts and legal contentions are

adequately     presented      in   the   materials     before    the    court    and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                         2